Citation Nr: 0820563	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-31 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
kidney stones.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected kidney stones.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO decision, which 
denied service connection for CAD and hypertension.

In November 2006, the veteran testified at a Travel Board 
hearing before the undersigned.  A transcript has been 
associated with the file.

In June 2007, the Board remanded the claims for additional 
development.  They now return for appellate consideration.


FINDINGS OF FACT

1.  The veteran's CAD is not attributable to service, and 
there is no causal link between the veteran's CAD and his 
service-connected kidney stones; CAD was not present within a 
year of service separation.

2.  The veteran's hypertension is not attributable to 
service, and there is no causal link between the veteran's 
hypertension and his service-connected kidney stones; 
hypertension was not present within a year of service 
separation.





CONCLUSIONS OF LAW

1.  CAD was not incurred in or aggravated by active service, 
and it may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

2.  Hypertension was not incurred in or aggravated by active 
service, and it may not be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  

In June 2007, the Board remanded the appeal in order to 
provide additional notice to the veteran.  A letter dated in 
July 2007 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim, and he was told to provide any relevant evidence in 
his possession.  See Pelegrini II, at 120-121.  The July 2007 
letter also informed the veteran of the necessary elements 
for the grant of his claims for secondary service connection.  
Id.  Although this letter was not provided prior to initial 
adjudication of the veteran's claims, it was subsequently 
readjudicated in an October 2007 supplemental statement of 
the case, to which the veteran was given additional time to 
respond with new statements or evidence.  The Board thus 
finds that any error in failing to provide the veteran 
preadjudicatory notice is not prejudicial in this case.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
treatment records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, the veteran was afforded a VA medical 
examination in October 2005, which was followed by a November 
2005 addendum opinion.  This opinion is thorough and will be 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for CAD and hypertension.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted for either condition.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Furthermore, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and CAD or hypertension becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

In general, a grant of service connection requires: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999); Layno v. Brown, 6 Vet. App. 465 
(1994).

In this case, service medical records are devoid of any 
complaints, findings, or treatment for either CAD or 
hypertension during service.  Further, at his separation 
examination in December 1964, the veteran denied heart 
problems and hypertension, and the report of that examination 
noted that the veteran's heart and vascular system were 
normal at discharge.  In addition, a January 1973 VA clinical 
record also states that the veteran had neither hypertension 
nor any form of heart disease at that time.  In fact, as 
discussed in more detail below, the first evidence of 
diagnoses of CAD and hypertension comes from private medical 
records from 2002, many decades after the veteran's 
discharge.  The passage of time between discharge from active 
service and the medical documentation of a claimed disability 
weighs against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Even the veteran has never 
asserted that CAD or hypertension began in service or within 
one year after discharge; on the contrary, he has 
consistently contended that both CAD and hypertension 
resulted from his service-connected kidney stones.  
Consequently, the Board concludes that service connection is 
not warranted for either CAD or hypertension on direct or 
presumptive bases.

Nevertheless, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
A claim for secondary service connection generally requires 
competent evidence of a causal relationship between the 
service-connected disability and the nonservice-connected 
disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).  There must be (1) medical evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence of a nexus between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 
Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The Board notes that the veteran is service-connected for 
kidney stones and that recent medical evidence, including an 
October 2005 VA examination report, shows the veteran to have 
current diagnoses of CAD and hypertension.  The Board is thus 
satisfied that the first two elements for secondary service 
connection have been met and now must determine whether the 
medical evidence supports a finding that his CAD and/or 
hypertension are related to the service-connected kidney 
stones.

In that regard, private medical records from October 2002 to 
September 2004 show that the veteran had diagnoses of CAD, 
which required a stent placement, and hypertension.  However, 
none of these records associates the veteran's CAD or 
hypertension to his kidney stones.  In fact, a September 2002 
private medical report states that the veteran's risk factors 
for coronary artery disease included his age, gender, 
obesity, hypertension, hyperlipidemia, and history of 
smoking; further, a March 2003 report states that the 
veteran's cardiac risk factors included a history of smoking 
two packs per day for 20 years, hypercholesterolemia, 
hypertension, and obesity.  Another March 2003 report states 
that the veteran's high serum levels of troponin I were a 
risk factor for myocardial injury, and that record also makes 
no mention of the veteran's kidney stones.

VA treatment records from May 2004 to September 2004 note the 
veteran's diagnoses, but are absent any findings associating 
them with kidney stones.

In November 2004, the veteran submitted a statement to the 
effect that he had seen on the internet some information 
suggesting a possible relationship between kidney stones and 
high blood pressure.  Along with that statement, the veteran 
submitted the handwritten statement of a registered nurse, 
relating that the veteran has a history of kidney stones for 
20 years and that he had a history of hypertension for eight 
years.  Furthermore, the nurse stated that the veteran 
"feels [his hypertension] is directly related to possible 
damage from all the stones.  Although this cannot be proven, 
it is certainly a plausible explanation and should be 
considered."  The Board notes that the registered nurse 
stated her opinion in hypothetical rather than definite 
terms.  Medical evidence that presents only possible 
etiologies is equivocal and speculative and is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Additional VA treatment records, through 2005, again reflect 
diagnoses of CAD, hypertension, and kidney stones.  However, 
these records are also devoid of any statements to the effect 
that the veteran's CAD or hypertension is related to kidney 
stones.

In October 2005, the veteran was afforded a VA genitourinary 
examination with a medical doctor.  In the report, the 
examiner noted the veteran's various diagnoses and history of 
kidney stones, which was exacerbated by his history of gout.  
In November 2005, the examiner submitted an addendum to his 
previous report, which stated that "[t]here is no medical 
basis for coronary artery disease being linked as secondary 
to kidney stone disease of any type."  Furthermore, the 
examiner concluded that "[t]here is no medical research that 
I know of that links hypertension as a result of having 
kidney stone disease," and he stated that a nephrologist 
would almost certainly concur in his opinions.  

In January 2006 and November 2006, the veteran submitted a 
variety of internet documents in support of his claim.  In 
effect, these documents make such statements as "kidney 
disease can cause high blood pressure," and kidney problems 
can cause hypertension and lead to heart failure.  He also 
submitted multiple studies showing a clinical association 
between the occurrence of kidney stones and hypertension.  
The Board concedes that these documents show some correlation 
between kidney stones and the claimed conditions; however, 
they do not indicate causation.  On that note, the Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  In this case, the treatises submitted by 
the veteran do not show a plausible causality between his 
service-connected kidney stones and the claimed conditions 
based upon the objective facts of the case, nor have the 
statements been corroborated by the opinion of a medical 
expert.  

Additional VA records incorporated into the claims folder, 
through October 2007, are also devoid of any evidence 
relating the veteran's CAD or hypertension to service-
connected kidney stones.

In sum, the preponderance of the evidence does not show that 
the veteran's CAD or hypertension is related to his kidney 
stones.  The evidence in favor of the veteran's claim 
consists of his own statements, the statement of a registered 
nurse, and a variety of internet medical treatises.  With 
respect to the veteran's statements, the Board notes that, as 
a lay person, he has not been shown to be capable of making 
medical conclusions, and thus his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  With respect to the statement of 
the registered nurse, the Board again notes that it is 
equivocal and speculative and insufficient to establish 
service connection.  See Stegman, supra.  Finally, with 
respect to the internet treatises, the Board notes that such 
evidence does not show plausible causality based on the 
particular facts of the veteran's case, but rather speaks in 
medical generalities.  See Mattern, supra.  Instead, the 
Board finds more probative the October 2005 VA examination 
and November 2005 addendum opinion, which specifically found 
that there was no evidence to associate the veteran's CAD or 
hypertension to his service-connected kidney stones.  That 
examination was thorough, included a review of the claims 
folder, and it is consistent with other evidence of record, 
including the complete absence of any association between the 
veteran's medical conditions in the private and VA treatment 
records.  As the preponderance of the evidence is against a 
finding that the veteran's CAD and hypertension are the 
proximate results of his service-connected kidney stones, the 
Board concludes that service connection is not warranted for 
either condition on a secondary basis.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.  See Gilbert, 
supra.


ORDER

Service connection for CAD is denied.

Service connection for hypertension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


